EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sasha T. Varghese (Reg. No. 72,185) on January 14th, 2021.
The application has been amended as follows: 
IN THE CLAIMS:
In claim 20, Line 4, “from both sides” has been changed to – from both sides of the journal bearing --.
In claim 21, Line 4, “from both sides” has been changed to – from both sides of the journal bearing --.
Examiner’s Amendment Summary
	The above Examiner’s amendment was made to address clarity issues under 112(b).
Reasons for Allowance Remark(s)
	With respect to the Allowable subject matter section in the prior Office Action (Page-4), the Examiner notes as it relates to the Independent Claim 16, the preamble of the claim including the recitation of “a casing” in Line 3 is considered to be positively recited and thereby limits the body of the claim.


Response to Remarks
Applicant’s amendment to the specification and Abstract filed 11/20/2020 have been acknowledged and are accepted.
Applicant’s Drawings filed 11/20/2020 have been accepted and the prior drawing objection has been withdrawn.
Applicant’s amendment to the claims overcome all prior 112(b) rejections, and are therefore withdrawn. The Application is now in condition for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651.  The examiner can normally be reached on Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SABBIR HASAN/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745